



Exhibit 10.44
EXECUTION VERSION


FOURTH AMENDMENT TO LOAN AGREEMENT


This Fourth Amendment to Loan Agreement (this “Amendment”) is made as of
November 30, 2016, by and among AMERICAN TOWER CORPORATION, as Borrower (the
“Company”), TORONTO DOMINION (TEXAS) LLC, as Administrative Agent (the
“Administrative Agent”), and the financial institutions whose names appear as
lenders on the signature page hereof.
    
WHEREAS, the Company and the Administrative Agent are party to that certain Loan
Agreement, dated as of September 19, 2014 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Loan
Agreement”) among the Company, the Administrative Agent and the Lenders from
time to time party thereto.


WHEREAS, the Company, the Administrative Agent and the Lenders have agreed to
amend the Loan Agreement pursuant to Section 12.12 of the Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties hereto, the parties
hereby agree as follows:


1.DEFINED TERMS. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings given to them in the Loan Agreement.


2.AMENDMENTS.


(a)The following definitions are added to Section 1.1 of the Loan Agreement in
appropriate alphabetical order:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
financial institution established in an EEA Member Country which is a




--------------------------------------------------------------------------------





subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
(b)The definition of “Defaulting Lender” in Section 1.1 of the Loan Agreement is
hereby amended by inserting the phrase “or has become the subject of a Bail-In
Action” at the end of clause (d)(i) thereof.


(c)The definition of “Maturity Date” in Section 1.1 of the Loan Agreement is
hereby amended and restated in its entirety as follows:


“Maturity Date” shall mean January 31, 2022, or such earlier date as payment of
the Loans shall be due (whether by acceleration, reduction of the Commitments to
zero or otherwise).
(d)Section 2.14 of the Loan Agreement is hereby amended by deleting the figure
“$2,500,000,000” and substituting therefor the figure “$3,000,000,000.”


(e)The final proviso of Section 2.16(b) is hereby amended and restated in its
entirety as follows:


provided, further, that except to the extent otherwise expressly agreed by the
affected parties and subject to Section 12.24, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(f)Section 7.1(g) of the Loan Agreement is hereby amended by deleting the figure
“$800,000,000” and substituting therefor the figure “$2,250,000,000.”








--------------------------------------------------------------------------------





(g)Section 7.1(k) of the Loan Agreement is hereby amended by deleting the figure
“$800,000,000” and substituting therefor the figure “$2,250,000,000.”


(h)Section 7.6 of the Loan Agreement is hereby amended and restated in its
entirety as follows:


7.6    Total Company Leverage Ratio. As of the end of each fiscal quarter, the
Company shall not permit the ratio of (a) Total Debt on such calculation date to
(b) Adjusted EBITDA, as of the last day of such fiscal quarter to be greater
than 6.00 to 1.00; provided that in lieu of the foregoing, for any such date
occurring after a Qualified Acquisition (as defined below) and on or prior to
the last day of the fourth full fiscal quarter of the Company after the
consummation of such Qualified Acquisition, the Company will not permit such
ratio as of such date to exceed 7.00 to 1.00.
“Qualified Acquisition” means an Acquisition by the Company or any Subsidiary
which has been designated to the Lenders by an authorized officer of the Company
as a “Qualified Acquisition” so long as, on a pro forma basis after giving
effect to such Acquisition, the ratio of Total Debt to Adjusted EBITDA as of the
last day of the most recently ended fiscal quarter of the Company (for which
financial statements have been delivered pursuant to Section 6.1 or 6.2) prior
to such acquisition would be no less than 5.00 to 1.00; provided that (i) no
such designation may be made with respect to any Acquisition prior to the end of
the fourth full fiscal quarter following the completion of the most recently
consummated Qualified Acquisition unless the ratio of Total Debt to Adjusted
EBITDA as of the last day of the most recently ended fiscal quarter of the
Company (for which financial statements have been delivered pursuant to Section
6.1 or 6.2) prior to the consummation of such Acquisition was no greater than
5.50 to 1.00, (ii) the aggregate consideration for such Acquisition (including
the aggregate principal amount of any Indebtedness assumed thereby) is equal to
or greater than $850,000,000 and (iii) the Company may designate no more than
three (3) such Acquisitions as a “Qualified Acquisition” during the term of this
Agreement.
(i)A new Section 12.24 is hereby added to the Loan Agreement to read as follows:


12.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement, any other Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:






--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
3.LETTER OF CREDIT COMMITMENTS. By execution of this Amendment, each of the
Issuing Banks, the Administrative Agent and the Company agree that the L/C
Commitments, effective upon the effectiveness of this Amendment, shall be as set
forth on Schedule A to this Amendment; provided that Barclays Bank PLC shall
have no obligation to issue Commercial Letters of Credit.


4.WAIVER; ASSIGNMENT. (a) The requirements of Sections 12.4 and 12.12(c) of the
Loan Agreement are hereby waived to the extent that such Sections require prior
notice or execution and delivery of an assignment agreement to effect an
assignment by any Lender that does not agree to extend its Revolving Loan
Commitment as set forth in this Amendment. Accordingly, after giving effect to
this Amendment, only those Lenders listed on Schedule B to this Amendment shall
have any Revolving Loan Commitment or be considered Lenders under the Loan
Agreement, in such amounts as set forth on Schedule B. The execution of this
Amendment is evidence of the consent of the Company, the Swingline Lender, the
Issuing Banks and the Administrative Agent to assignment of the Assignor’s
Revolving Loan Commitments to the Assignees, as required pursuant to Section
12.4(b)(iii) of the Loan Agreement.


(b)    For an agreed consideration, each Lender whose Revolving Loan Commitment
is reduced or terminated by giving effect to this Amendment (each, an
“Assignor”) hereby irrevocably sells and assigns to each Lender whose Revolving
Loan Commitment is increased (or created) by giving effect to this Amendment
(each, an “Assignee”), and each Assignee hereby irrevocably purchases and
assumes from each Assignor, subject to and in accordance with this Amendment and
the Loan Agreement, as of the Amendment Effective Date (as defined below), the
Assigned Interests (as defined below). Such sales and assignments and purchases
and assumptions shall be made on the




--------------------------------------------------------------------------------





terms set forth in Exhibit F to the Loan Agreement and shall comply with Section
12.4(b) of the Loan Agreement, notwithstanding any failure of such sales,
assignments, purchases and assumptions to comply with (x) the minimum assignment
requirement in Section 12.4(b)(i) of the Loan Agreement, (y) the requirement to
pay the processing and recordation fees referenced in Section 12.4(b)(iv) of the
Loan Agreement or (z) any requirement to execute and deliver an Assignment and
Assumption in respect thereof. Without limiting the generality of the foregoing,
each Assignee hereby makes the representations, warranties and agreements
required to be made under Section 1 of Annex 1 to Exhibit F to the Loan
Agreement by an Assignee, with respect to the Assigned Interests being assigned
or assumed by such Assignee hereunder. Each sale and assignment hereunder is
without recourse to any Assignor and, except as expressly provided in Section 1
of Annex 1 to Exhibit F to the Loan Agreement, without representation or
warranty by any Assignor.
(c)    “Assigned Interest” means (i) all of the respective Assignors’ rights and
obligations in their respective capacities as Lenders under the Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the Revolving Loan Commitments of the respective Assignors to the
extent being assigned under this Agreement and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of the respective Assignors (in their respective capacities as
Lenders) against any Person, whether known or unknown, arising under or in
connection with the Loan Agreement, any other documents or instruments delivered
pursuant thereto or the loan transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above.
(d)    On the Amendment Effective Date, subject to the terms and conditions set
forth herein, (x) to the extent any Loans or funded L/C Obligations are
outstanding on such date, each Assignee purchasing and assuming Assigned
Interests pursuant to paragraph (b) above shall pay the purchase price for such
Assigned Interests (equal to the principal amount of such outstanding Loans and
funded L/C Obligations with respect to such Assigned Interest) by wire transfer
of immediately available funds to the Administrative Agent not later than 12:00
Noon (New York City time), (y) the Company shall pay all accrued and unpaid
interest and fees and other amounts accrued to but excluding the Amendment
Effective Date for the account of each Assignor in respect of such Assignor’s
Assigned Interests (including such amount, if any, as would be payable pursuant
to Section 2.9 of the Loan Agreement if the outstanding Loans of such Assignor
were prepaid in their entirety on the date of consummation of the assignment of
the Assigned Interests) by wire transfer of immediately available funds to the
Administrative Agent not later than 12:00 Noon (New York City time) and (z) the
Administrative Agent shall pay to each of the Assignors, out of the amounts
received by the Administrative Agent pursuant to clauses (x) and (y) above, the
purchase price for the Assigned Interests assigned by such Assignor, pursuant
hereto and all unpaid interest and fees and other amounts accrued for the
account of each Assignor to but excluding the Amendment Effective Date by wire
transfer of immediately available funds to the




--------------------------------------------------------------------------------





account designated by such Assignor to the Administrative Agent not later than
5:00 p.m. (New York City time) on the Amendment Effective Date.
5.BRING-DOWN OF REPRESENTATIONS. The Company hereby certifies that, as of the
date of this Amendment, (i) the representations and warranties contained in
Section 4.1 of the Loan Agreement are true and correct in all material respects,
except for those representations and warranties that are qualified by
materiality or Materially Adverse Effect, which shall be true and correct, both
before and after giving effect to this Amendment, and after giving effect to any
updates to information provided to the Lenders in accordance with the terms of
the Loan Agreement except to the extent stated to have been made as of the
Agreement Date, and (ii) no Default exists.


6.EFFECTIVENESS. This Amendment shall become effective upon (a) the
Administrative Agent receiving this Amendment duly executed by the Company and
all of the Lenders and (b) the payment in full of all fees and expenses required
to be paid in connection with this Amendment to the Administrative Agent and the
Lenders (the date such conditions are satisfied is the “Amendment Effective
Date”).


7.NO OTHER AMENDMENTS. Except as provided herein, each of the other provisions
of the Loan Agreement shall remain in full force and effect and are hereby
ratified and confirmed. For the avoidance of doubt, the amendment of the
definition of “Maturity Date” set forth herein shall not limit the option of the
Company to renew the Revolving Loan Commitments as provided in Section 2.18 of
the Loan Agreement.


8.COUNTERPARTS. This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such separate
counterparts shall together constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telecopier or
electronic transmission shall be effective as delivery of a manually executed
counterpart.


9.GOVERNING LAW. This Amendment shall be construed in accordance with and
governed by the internal laws of the State of New York applicable to agreements
made and performed in the State of New York.


10.MISCELLANEOUS.


(a)    On and after the effective date of this Amendment, each reference in the
Loan Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Loan Agreement shall mean and be a reference to the Loan
Agreement, as amended by this Amendment.


(b)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.






--------------------------------------------------------------------------------





(c)    On and after the effectiveness of this Amendment, this Amendment shall
for all purposes constitute a Loan Document.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment or caused it
to be executed by their duly authorized officers, all as of the day and year
above written.


COMPANY:
 
AMERICAN TOWER CORPORATION
 
 
By:
/s/ Leah Stearns
 
 
Name:
Leah Stearns
 
 
Title:
Senior Vice President, Treasurer and Investor Relations







[Signature Page to Fourth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





LENDERS
 
TORONTO DOMINION (TEXAS) LLC, as Administrative Agent
 
 
By:
/s/ Alice Mare
 
 
Name:
Alice Mare
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
THE TORONTO-DOMINION BANK, New York Branch, as a Lender
 
 
By:
/s/ Alice Mare
 
 
Name:
Alice Mare
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
MIZUHO BANK, LTD., as a Lender
 
 
By:
/s/ Daniel Guevara
 
 
Name:
Daniel Guevara
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
BANK OF AMERICA, N.A., as a Lender
 
 
By:
/s/ Marie F. Harrison
 
 
Name:
Marie F. Harrison
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
Barclays Bank PLC, as a Lender
 
 
By:
/s/ Ronnie Glenn
 
 
Name:
Ronnie Glenn
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
Citibank, N.A., as a Lender
 
 
By:
/s/ Michael Vondriska
 
 
Name:
Michael Vondriska
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
By:
/s/ Peter Thauer
 
 
Name:
Peter Thauer
 
 
Title:
Managing Director



[Signature Page to Fourth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





 
 
The Bank of Tokyo-Mitsubishi UFJ, LTD., as a Lender
 
 
By:
/s/ Matthew Hillman
 
 
Name:
Matthew Hillman
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
Morgan Stanley Bank, N.A., as a Lender
 
 
By:
/s/ Michael King
 
 
Name:
Michael King
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
ROYAL BANK OF CANADA, as a Lender
 
 
By:
/s/ Scott Johnson
 
 
Name:
Scott Johnson
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Cara Younger
 
 
Name:
Cara Younger
 
 
Title:
Director
 
 
 
 
 
 
By:
/s/ Mauritio Benitez
 
 
Name:
Mauritio Benitez
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
SANTANDER BANK, N.A., as a Lender
 
 
By:
/s/ Andres Barbosa
 
 
Name:
Andres Barbosa
 
 
Title:
Executive Director
 
 
 
 
 
 
 
 
 
 
The Bank of Nova Scotia, as a Lender
 
 
By:
/s/ Laura Gimena
 
 
Name:
Laura Gimena
 
 
Title:
Director
 
 
 
 
 
 
 
 



[Signature Page to Fourth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





 
 
[Societe Generale], as a Lender
 
 
By:
/s/ Shelley Yu
 
 
Name:
Shelley Yu
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
Sumitomo Mitsui Banking Corporation, as a Lender
 
 
By:
/s/ David W. Kee
 
 
Name:
David W. Kee
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
GOLDMAN SACHS BANK USA, as a Lender
 
 
By:
/s/ Josh Rosenthal
 
 
Name:
Josh Rosenthal
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
FIFTH THIRD BANK, as a Lender
 
 
By:
/s/ Eric Oberfield
 
 
Name:
Eric Oberfield
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
COMMERZBANK AG, NEW YORK BRANCH, as a Lender
 
 
By:
/s/ Tom Kang
 
 
Name:
Tom Kang
 
 
Title:
Head, TMT Coverage
 
 
 
 
 
 
By:
/s/ Michael Ravelo
 
 
Name:
Michael Ravelo
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
HSBC Bank USA, National Association, as a Lender
 
 
By:
/s/ Michael Thilmany
 
 
Name:
Michael Thilmany
 
 
Title:
Director
 
 
 
 
 
 
 
 



[Signature Page to Fourth Amendment to Loan Agreement]



--------------------------------------------------------------------------------





 
 
Agreed, and executed solely in its capacity as Assignor under Section 4 of the
foregoing Amendment:
 
 
 
 
 
TORONTO DOMINION (TEXAS) LLC, as an Assignor
 
 
By:
/s/ Alice Mare
 
 
Name:
Alice Mare
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
BNP Paribas, as an Assignor
 
 
By:
/s/ Barbara E. Nash
 
 
Name:
Barbara E. Nash
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Maria Mulic
 
 
Name:
Maria Mulic
 
 
Title:
Director
 
 
 
 
 
 
 
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
 
By:
/s/ Tanya Crossley
 
 
Name:
Tanya Crossley
 
 
Title:
Managing Director
 
 
 
 
 
 
By:
/s/ Kestrina Budina
 
 
Name:
Kestrina Budina
 
 
Title:
Director
 
 
 
 





[Signature Page to Fourth Amendment to Loan Agreement]



--------------------------------------------------------------------------------






SCHEDULE A
L/C COMMITMENT AMOUNTS
Entity
L/C Commitment
The Toronto-Dominion Bank, New York Branch
$25,000,000
Mizuho Bank, Ltd.
$25,000,000
Bank of America, N.A.
$25,000,000
Barclays Bank PLC
$25,000,000
Citibank, N.A.
$25,000,000
JPMorgan Chase Bank, N.A.
$25,000,000
The Bank of Tokyo Mitsubishi UFJ, Ltd.
$15,000,000
Morgan Stanley Bank, N.A.
$10,000,000
Royal Bank of Canada
$25,000,000
Total
$200,000,000





--------------------------------------------------------------------------------





SCHEDULE B
REVOLVING LOAN COMMITMENT AMOUNTS
Entity
Revolving Loan Commitment
The Toronto-Dominion Bank, New York Branch


$145,000,000


Bank of America, N.A.


$145,000,000


Barclays Bank PLC


$145,000,000


Citibank, N.A.


$145,000,000


JPMorgan Chase Bank, N.A.


$145,000,000


Mizuho Bank, Ltd.


$145,000,000


The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$87,000,000


Morgan Stanley Bank, N.A.


$58,000,000


Royal Bank of Canada


$145,000,000


Banco Bilbao Vizcaya Argentaria, S.A. New York Branch


$115,000,000


Santander Bank, N.A.


$115,000,000


The Bank of Nova Scotia


$115,000,000


Societe Generale


$115,000,000


Sumitomo Mitsui Banking Corporation


$115,000,000


Goldman Sachs Bank USA


$95,000,000


Fifth Third Bank


$85,000,000


Commerzbank AG, New York Branch


$60,000,000


HSBC Bank USA, National Association


$25,000,000


 
 
Total


$2,000,000,000







